     Case 2:18-cv-00349-MTL-CDB Document 108 Filed 05/14/20 Page 1 of 3



 1    WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Robert Joseph Benge,                               No. CV-18-00349-PHX-MTL (CDB)
10                   Plaintiff,                         ORDER
11   v.
12   Corizon Health LLC, et al.,
13                   Defendants.
14
15          Before     the    Court   is   Magistrate   Judge   Camille   Bibles’   Report   and
16    Recommendation (R&R). (Doc. 82.) It recommends that the Court dismiss without

17    prejudice Plaintiff Robert Benge’s claims against Defendant Dr. Julia Barnett. (Id.)
18    Plaintiff objected to the R&R. (Doc. 84.) For the reasons expressed herein, the Court

19    overrules the objection and adopts the R&R.

20    I.    BACKGROUND
21          This lawsuit concerns the alleged insufficiency of Mr. Benge’s medical treatment
22    while in prison. (Doc. 1.) Initially, Mr. Benge listed the prison doctor as Jane Doe.

23    Once he discovered her identity, Mr. Benge substituted Dr. Barnett for the Jane Doe.

24    (Doc. 30.) After adding her by name, the Magistrate Judge gave Mr. Benge a deadline to

25    complete a service packet so that the U.S. Marshal Service could serve process upon her.

26    (Doc. 55.) When he did not meet that deadline, the Magistrate Judge issued an Order to
27    Show Cause as to why the claims against Dr. Barnett should not be dismissed. (Doc. 77.)
28    He did not initially respond. The Magistrate Judge issued the R&R. (Doc. 82.) Days
     Case 2:18-cv-00349-MTL-CDB Document 108 Filed 05/14/20 Page 2 of 3



 1    later, Mr. Benge filed what the Magistrate Judge construed as an objection to the R&R.
 2    (Doc. 87.) That objection argued that Mr. Benge did not realize that there was a problem
 3    with service because he was homeless and did not receive information about his prior
 4    attempt at service failing. (Doc. 84.) Mr. Benge asks that the Court allow him to serve
 5    Dr. Barnett now. (Id. at 4.)
 6    II.    DISCUSSION
 7           A.     Legal Standard
 8           This Court reviews de novo those portions of the Magistrate Judge’s report subject
 9    to an objection. 28 U.S.C. § 636(b)(1)(C). The Court “may accept, reject, or modify, in
10    whole or in part, the findings or recommendations made by the magistrate judge.” Id.
11    District courts are not required to review “any issue that is not the subject of an
12    objection.”   Thomas v. Arn, 474 U.S. 140, 149 (1985).            Concerning Mr. Benge’s
13    objection to the R&R, the applicable rule is that “[i]f a defendant is not served within 90
14    days after the complaint is filed, the court—on motion or on its own after notice to the
15    plaintiff—must dismiss the action without prejudice against that defendant or order that
16    service be made within a specified time.” Fed. R. Civ. P. 4(m).
17           B.     Application
18           The Magistrate Judge afforded Mr. Benge at least two opportunities to serve Dr.
19    Barnett prior to recommending that the Court dismiss the case against her. (Docs. 22;
20    77.) Mr. Benge did not respond to the Order to Show Cause until after Magistrate Judge
21    Bibles issued the R&R. Mr. Benge argues in his objection that he was homeless and did
22    not know that his attempt at serving Dr. Barnett was ineffective. (Doc. 84 at 2.)
23           While Rule 4(m) of the Federal Rules of Civil Procedure requires a Court to
24    extend the time for service when a plaintiff shows good cause, Mr. Benge has not
25    adequately explained why he did not communicate with the Court about his homelessness
26    and request an extension of time for service prior to the R&R’s issuance. This inaction
27    came despite a warning that he must notify the Court when his address changes. (Doc. 22
28    at 11.) The Court will dismiss without prejudice the claims against Dr. Barnett. If Mr.


                                                 -2-
     Case 2:18-cv-00349-MTL-CDB Document 108 Filed 05/14/20 Page 3 of 3



 1    Benge wishes to include Dr. Barnett as a defendant, he must seek leave of Court to
 2    amend his complaint. That motion for leave must satisfy all applicable legal standards,
 3    including explaining why Dr. Barnett and the other defendants would not be prejudiced
 4    by adding her more than two years after the case was originally filed. See Efaw v.
 5    Williams, 473 F.3d 1038, 1041 (9th Cir. 2007) (holding that a district court abused its
 6    discretion when granting an extension of time to effect service after a years-long delay);
 7    see also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (pro se litigants must follow
 8    the Federal Rules of Civil Procedure to the same extent as represented parties) overruled
 9    on other grounds by Lacey v. Maricopa County, 693 F.3d 896 (9th Cir. 2012).
10    III.   CONCLUSION
11           Accordingly,
12           IT IS ORDERED adopting the Report and Recommendation (Doc. 82) and
13    dismissing without prejudice Dr. Julia Barnett as a defendant and Plaintiff’s claims
14    against her.
15                   Dated this 14th day of May, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
